Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May, 2021 has been entered.


Response to Arguments

Claims 1-20 are currently pending. 
Applicant’s arguments with respect to the rejection of claim 6 under 35 U.S.C. §112(d) are persuasive in view of Applicant’s amendment, therefore the rejections are now withdrawn. The examiner finds support for the amended claim limitation in paragraph [0033] of the specification filed 03/29/2019: “the LiDAR module 304, the image processing module 306, and the OCR module 308 can be implemented as individual machine learning models trained to predict a presence of personal mobility vehicles and their corresponding states based on sensor data”. Specifically, the limitation of claim 1 wherein the predicted information includes a respective state of each personal mobility vehicle based at least in part on one or more machine learning models that evaluate the collected sensor data…” is further limited in claim 6 where the limitation reciting “…wherein the one or more machine learning models predict a presence of each personal mobility vehicle of the plurality of personal mobility vehicles…” specifies the one or machine learning models predicts a presence as part of predicting a respective state of each personal mobility vehicle. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy  in view of Taplan, and in further view of Xu et al. (PGPub No US 2020/0073405 A1), henceforth known as Xu.
Konrardy and Taplan were first cited in a previous Office Action. 
Regarding claim 1, Konrardy teaches: 
A computer-implemented method comprising: 
determining, by a computing system, sensor data collected by one or more vehicles while navigating a geographic region; 
(Konrardy, FIG. 1A: (140); FIG. 2: (204); FIG. 10; 
Col 57, lines 37-40, 44-58: “FIG. 10 illustrates a flow diagram of an exemplary passive searching method 1000 for automatically searching an area for vehicles, people, or other items using sensor data from a plurality of autonomous vehicles… The server 140 may then identify a plurality of vehicles in a search area…which may include receiving location information from a plurality of vehicles. The server 140 may then generate and send an indication of search criteria to each of the identified vehicles 108 (block 1006). The search criteria may include information regarding the search to be performed, such as information regarding one or more target items (e.g., a person or vehicle sought). Upon receiving the indication of search criteria, a controller 204 of an on-board computer 114 or mobile device 110 within the vehicle 108 may collect data from one or more sensors 120 regarding the vehicle's environment (block 1008). The sensor data may then be evaluated by the controller 204…”;
Where the server and controller obtain and evaluate sensor data (determining, by a computing system, sensor data) from a plurality of autonomous vehicles (collected by one or more vehicles) while navigating a search area (while navigating a geographic region))

predicting, by the computing system, information describing a plurality of personal mobility vehicles in the geographic region, wherein the predicted information includes a respective state of each personal mobility vehicle based at least in part on […] the collected sensor data; 
(Konrardy, 
Col 60, lines 21-27: “The sensor data may also be evaluated by the controller 204 to identify other nearby vehicles, equipment, or items within the vehicle environment. For example, the controller 204 may identify a nearby vehicle of the make, model, and color of the target vehicle of interest from the sensor data. As another example, bicycles or construction equipment may be identified from the sensor data”;
Col 60, lines 39-50: “At block 1012, the controller 204 may determine whether the sensor data matches the search criteria. In some embodiments, this may include determining whether each of a plurality of intermediate information items meets one or more distinct criteria of the search criteria. For example, the controller 204 may determine… vehicle descriptions (e.g., make, model, color, condition, etc.), equipment descriptions, or other types of criteria”;
Where the controller evaluates sensor data collected from a plurality of vehicles in a search area to locate bicycles (predicting, by the computing system, information describing a plurality of personal mobility vehicles in the geographic region… based at least in part on […] the collected sensor data) and determine vehicle descriptions, including condition (wherein the predicted information includes a respective state of each personal mobility vehicle)).

Konrardy fails to explicitly teach: 
 one or more machine learning models that evaluate the collected sensor data,
prioritizing, by the computing system, management of a first group of personal mobility vehicles in the geographic region over a second group of personal mobility vehicles in an additional geographic region based at least in part on the respective state of each personal mobility vehicle of the plurality of personal mobility vehicles in the geographic region and a respective state of each personal mobility vehicle of the second group of personal mobility vehicles in the additional geographic region, and 
providing, by the computing system, one or more notifications to dispatch authorized personnel to manage one or more personal mobility vehicles of the first group of personal mobility vehicles in the geographic region based at least in part on the prioritization,  the untaught limitations bolded for emphasis. 

However, in the same field of endeavor, Taplan teaches: 
prioritizing, by the computing system, management of a first group of personal mobility vehicles in the geographic region over a second group of personal mobility vehicles in an additional geographic region based at least in part on the respective state of each personal mobility vehicle of the plurality of personal mobility vehicles in the geographic region and a respective state of each personal mobility vehicle of the second group of personal mobility vehicles in the additional geographic region; and 
(Taplan, FIG. 1: (100); 
Abstract: “…The present invention relates to a method for maintaining and/or repairing at least one bicycle (110) of a plurality of bicycles (110) distributed in the field comprising first identification data, wherein the method comprises the following steps:
a. Receiving (140) a maintenance and/or repair request via a network, wherein the request comprises first identification data of the bicycle (110);
b. Sending (150) a maintenance and/or repair request to a mobile maintenance and repair unit (130) with a specification of a location where the bicycle (110) is available for maintenance and/or repair;…”;
Paragraphs [0025] – [0028]: “…step b of the method according to the invention comprises selecting a mobile maintenance and repair unit of a plurality of mobile maintenance and repair units by means of at least one predetermined criterion. Preferably, the at least one criterion comprises one or more of the following criteria:
i. Locations of the plurality of mobile maintenance and/or repair units;
ii. Inventories of the available parts in the plurality of mobile maintenance and repair units;
iii. A time specification included in the maintenance and/or repair request when the maintenance and/or repair is to be carried out”;
Paragraph [0029]: “... criterion ii comprises the highest priority when selecting the mobile maintenance and repair unit, followed by criterion iii, followed by criterion i”;
Paragraph [0030]: “…A maintenance and repair order is assigned to the mobile maintenance and repair unit under the condition that the spare parts that are needed are present in the mobile maintenance and repair unit. When they are not present, the method normally chooses another mobile maintenance and repair unit which has the suitable spare parts. If different maintenance and repair units are possible for carrying out a maintenance and/or repair order according to this criterion, the method also considers the current location of the mobile maintenance and repair units. The order will be preferably assigned to the maintenance and repair unit which is closer to the bicycle to be maintained and/or repaired…”;
Paragraph [0039]: “…the present invention relates to a method for operating a mobile maintenance and repair unit for at least one bicycle of plurality of bicycles distributed in the field…”;
Paragraph [0067]: “…the present invention relates to a computer program comprising instructions for performing the methods as described above”;
Paragraph [0100]: “…the maintenance and/or repair system 100 is able to create route profiles under consideration of the mentioned priorities. The route profiles make it possible that a multitude of maintenance and/or repair orders can be transmitted to mobile maintenance and repair units 130 so that they are busy…”;

The system 100 selects a mobile repair unit to perform a bicycle maintenance and repair order in a specific location, where the selection of a mobile repair unit to perform a maintenance and repair order at a specific location is equivalent to managing a first personal mobility vehicle in a geographic region, as opposed to a second personal mobility vehicle in an additional geographic region. 
The system 100 prioritizes selection of a mobile repair unit to perform a bicycle maintenance and repair order in a specific location (prioritizing, by the computing system, management of a first group of personal mobility vehicles in the geographic region over a second group of personal mobility vehicles in an additional geographic region) based on whether the mobile repair unit has the parts required to perform the maintenance and repair order for the specific bicycle (based at least in part on the respective state of each personal mobility vehicle of the plurality of personal mobility vehicles in the geographic region and a respective state of each personal mobility vehicle of the second group of personal mobility vehicles in the additional geographic region), where the type of repair and repair parts needed describe the respective states of the bicycles in their respective locations. 
Further, although the system 100 describes the method for a single bicycle maintenance and repair order, paragraph [0039] describes the process for use with at least one bicycle of a plurality of bicycles, i.e. more than one bicycle may be serviced. Thus, a first bicycle and a second bicycle may refer to groups of bicycles, i.e. a first group of personal mobility vehicles in the geographic region and a second group of personal mobility vehicles in an additional geographic region)

providing, by the computing system, one or more notifications to dispatch authorized personnel to manage one or more personal mobility vehicles of the first group of personal mobility vehicles in the geographic region based at least in part on the prioritization.
(Taplan, FIG. 1: (100); 
Abstract: “…The present invention relates to a method for maintaining and/or repairing at least one bicycle (110) of a plurality of bicycles (110) distributed in the field comprising first identification data, wherein the method comprises the following steps:
a. Receiving (140) a maintenance and/or repair request via a network, wherein the request comprises first identification data of the bicycle (110);
b. Sending (150) a maintenance and/or repair request to a mobile maintenance and repair unit (130) with a specification of a location where the bicycle (110) is available for maintenance and/or repair;…”;
Paragraph [0033]: “When a mobile maintenance and repair unit is assigned by the above-mentioned method for a maintenance and/or repair order, this order will be transmitted to it preferably via a mobile radio network and/or via Internet or via something similar. The transmission preferably takes place electronically. There are also other transmission methods, e.g. via phone. If the mobile maintenance and repair unit accept the transmitted maintenance and/or repair order, it sends a conformation in the form of a message and the reception of the message is made possible by the method. As a consequence, it is always known if and which mobile maintenance and repair unit carries out an order…”;
Paragraph [0081]: “…Normally, a maintenance and repair unit 130 is run by a mechanic. So the mobile maintenance and repair unit 130 is able to carry out proper the maintenance and/or repair”;
Where the system 100 provides a maintenance and/or repair request to a repair unit 130 run by a mechanic (providing, by the computing system, one or more notifications to dispatch authorized personnel) to repair a bicycle in a location (manage one or more personal mobility vehicles of the first group of personal mobility vehicles in the geographic region) based on the prioritization using criteria i and ii in which a location is prioritized based on the proximity of a repair unit and the type of repair the bicycle requires, i.e. the state of the bicycle (based at least in part on the prioritization)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer-implemented method of Konrardy with the feature of prioritizing management of a first group of personal mobility vehicles in the geographic region over a second group of personal mobility vehicles in an additional geographic region based on the respective states of the plurality of personal mobility vehicles of Taplan because “The advantage of the method lies in the possibility that a user can order the maintenance and repair unit to any place where, for example, a damage has been occurred. Thereby, the user does not have to transport his damaged bicycle” (Taplan, Thus, the use of a maintenance and/or repair method for bicycles is significantly simplified and the efficiency and mobility of bicycles rises” (Taplan, Paragraph [0010]).

Although Konrardy teaches utilizing vehicle sensor data to train machine learning programs to recognize patterns and objects (Konrardy, Col 70, lines 20-51), the combination of Konrardy and Taplan fails to explicitly teach the predicted information includes a respective state of each personal mobility vehicle based at least in part on one or more machine learning models that evaluate the collected sensor data, the untaught limitation bolded for emphasis. 

However, in the same field of endeavor, Xu teaches:
[predicting, by the computing system, information describing a… personal mobility vehicle… in the geographic region, wherein the predicted information includes a respective state of each personal mobility vehicle based at least in part on] one or more machine learning models that evaluate [the collected sensor data]; 
(Xu, FIG. 1: (115), (165), (140), (175);
Paragraph [0041]: “A “mobile” object 150 is an object that is capable of moving, even though the mobile object 150 may or not be actually moving at any given time… Example mobile objects 150 include… a bicycle…”;
Paragraph [0043]: “…conventional object classification or identification techniques can be used, e.g., in the computer 175 based on lidar sensor 165, camera sensor 165, etc., data, to identify a type of object, e.g., vehicle, person, rock, pothole, bicycle, motorcycle, etc”;
Paragraph [0046]: “…the computer 175 can receive various data from the node 140 sensors 165 as well as, e.g., via V2X communications, from vehicle 105 sensors 115. Image data is digital image data, e.g., comprising pixels with intensity and color values, can be acquired by camera sensors 115, 165. LIDAR data typically includes conventional LIDAR point cloud data acquired by lidar sensors 115, 165…”;
Various techniques such as are known may be used to interpret sensors 115, 165 data. For example, camera and/or LIDAR image data can be provided to a classifier… the classifier can use a machine learning technique in which data known to represent various objects 150, 155, 160, is provided to a machine learning program for training the classifier. Once trained, the classifier can accept as input an image and then provide as output, for each of one or more respective regions of interest in the image, an indication of one or more objects 150, 160 or an indication that no object 150, 160 is present in the respective region of interest. Further, a coordinate system (e.g., polar or cartesian) applied to the area proximate to a node 140 can be applied to specify locations and/or areas (e.g., according to the node 140 coordinate system, translated to global latitude and longitude geo-coordinates, etc.) of objects 150, 155, 160…”;
Where the computer 175 receives camera and LIDAR data from sensors 115 and 165 in order to identify a type of object, such as a bicycle in the area proximate to the node 140 by applying a coordinate system to specify locations of the objects ([predicting, by the computing system, information describing a… personal mobility vehicle… in the geographic region]).
The computer 175 determines if the object is present in sensor data 115, 165, i.e. a state of existing at a specific location corresponding to a global latitude and longitude ([wherein the predicted information includes a respective state of each personal mobility vehicle]) by using a classifier trained using a machine learning program ([based at least in part on] one or more machine learning models that evaluate [the collected sensor data])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer-implemented method of Konrardy and Taplan with the feature of predicting a respective state of each personal mobility vehicle based at least in part on one or more machine learning models of Xu because “Sensors 165 thus provide fields of view in contrast to vehicle 105 sensors 115 in a number of advantageous respects” (Xu, Paragraph [0038]) and by classifying the type of object and determining a location of the object, “The node can include the data on a map or the like specifying locations in the area proximate to the infrastructure node” (Xu, Paragraph [0024]) such that “A vehicle traveling in the area proximate to the infrastructure node can receive the map, and can include data from the map as input to a vehicle computer's determination of a planned path for the vehicle” (Xu, Paragraph [0024]). That is, by accurately classifying object types and locations using the machine learning model, the computer 175 can provide a detailed map that better informs the planned path of an autonomous vehicle. 

Regarding claim 2, Konrardy, Taplan, and Xu teach the computer implemented method of claim 1. Konrardy further teaches: 
wherein the collected sensor data includes at least one of image data collected using one or more optical cameras or point cloud data collected using one or more Light Detection And Ranging (LiDAR) sensors.
(Konrardy, FIG. 1A: (120); FIG. 2: (204);
Col 59, lines 47-59: “At block 1008, the controller 204 may obtain sensor data by using one or more sensors 120 of the vehicle 108 to collect information regarding the vehicle environment in which the vehicle 108 is located… For example, image data may be generated by one or more cameras or other image generation devices for vehicle steering and collision avoidance. Such image data may be obtained by the controller 204 and used for passive searching, as well”;
Where the collected sensor data includes optical cameras for use in passive searching of the object of interest (the collected sensor data includes at least one of image data collected using one or more optical cameras)).

Regarding claim 6, Konrardy, Taplan, and Xu teach the computer-implemented method of claim 1. Xu further teaches: 
wherein the one or more machine learning models predict a presence of each personal mobility vehicle of the plurality of personal mobility vehicles in the geographic region.
(Xu, FIG. 1: (115), (165), (140), (175);
Paragraph [0041]: “A “mobile” object 150 is an object that is capable of moving, even though the mobile object 150 may or not be actually moving at any given time… Example mobile objects 150 include… a bicycle…”;
…conventional object classification or identification techniques can be used, e.g., in the computer 175 based on lidar sensor 165, camera sensor 165, etc., data, to identify a type of object, e.g., vehicle, person, rock, pothole, bicycle, motorcycle, etc”;
Paragraph [0046]: “…the computer 175 can receive various data from the node 140 sensors 165 as well as, e.g., via V2X communications, from vehicle 105 sensors 115. Image data is digital image data, e.g., comprising pixels with intensity and color values, can be acquired by camera sensors 115, 165. LIDAR data typically includes conventional LIDAR point cloud data acquired by lidar sensors 115, 165…”;
Paragraph [0047]: “Various techniques such as are known may be used to interpret sensors 115, 165 data. For example, camera and/or LIDAR image data can be provided to a classifier… the classifier can use a machine learning technique in which data known to represent various objects 150, 155, 160, is provided to a machine learning program for training the classifier. Once trained, the classifier can accept as input an image and then provide as output, for each of one or more respective regions of interest in the image, an indication of one or more objects 150, 160 or an indication that no object 150, 160 is present in the respective region of interest. Further, a coordinate system (e.g., polar or cartesian) applied to the area proximate to a node 140 can be applied to specify locations and/or areas (e.g., according to the node 140 coordinate system, translated to global latitude and longitude geo-coordinates, etc.) of objects 150, 155, 160…”;
Where the computer 175 uses a classifier trained using a machine learning program (the one or more machine learning models) to determine if a mobile object or a plurality of mobile objects 150, such as a bicycle, is present in sensor data 115, 165, i.e. a state of existing (predict a presence of each personal mobility vehicle of the plurality of personal mobility vehicles) at a specific location corresponding to a global latitude and longitude (in the geographic region)).

Regarding claim 7, Konrardy, Taplan, and Xu teach the computer-implemented method of claim 1. Taplan further teaches: 
wherein notifications to dispatch the authorized personnel to manage the one or more personal mobility vehicles in the geographic region are prioritized over notifications to dispatch the authorized personnel to manage the personal mobility vehicles in the additional geographic region.
(Taplan, FIG. 1: (100); 
…The present invention relates to a method for maintaining and/or repairing at least one bicycle (110) of a plurality of bicycles (110) distributed in the field comprising first identification data, wherein the method comprises the following steps:
a. Receiving (140) a maintenance and/or repair request via a network, wherein the request comprises first identification data of the bicycle (110);
b. Sending (150) a maintenance and/or repair request to a mobile maintenance and repair unit (130) with a specification of a location where the bicycle (110) is available for maintenance and/or repair;…”;
Paragraphs [0025] – [0028]: “…step b of the method according to the invention comprises selecting a mobile maintenance and repair unit of a plurality of mobile maintenance and repair units by means of at least one predetermined criterion. Preferably, the at least one criterion comprises one or more of the following criteria:
i. Locations of the plurality of mobile maintenance and/or repair units;
ii. Inventories of the available parts in the plurality of mobile maintenance and repair units;
iii. A time specification included in the maintenance and/or repair request when the maintenance and/or repair is to be carried out”;
Paragraph [0029]: “... criterion ii comprises the highest priority when selecting the mobile maintenance and repair unit, followed by criterion iii, followed by criterion i”;
Paragraph [0030]: “…A maintenance and repair order is assigned to the mobile maintenance and repair unit under the condition that the spare parts that are needed are present in the mobile maintenance and repair unit. When they are not present, the method normally chooses another mobile maintenance and repair unit which has the suitable spare parts. If different maintenance and repair units are possible for carrying out a maintenance and/or repair order according to this criterion, the method also considers the current location of the mobile maintenance and repair units. The order will be preferably assigned to the maintenance and repair unit which is closer to the bicycle to be maintained and/or repaired…”;
Paragraph [0033]: “When a mobile maintenance and repair unit is assigned by the above-mentioned method for a maintenance and/or repair order, this order will be transmitted to it preferably via a mobile radio network and/or via Internet or via something similar. The transmission preferably takes place electronically. There are also other transmission methods, e.g. via phone. If the mobile maintenance and repair unit accept the transmitted maintenance and/or repair order, it sends a conformation in the form of a message and the reception of the message is made possible by the method. As a consequence, it is always known if and which mobile maintenance and repair unit carries out an order…”;
Paragraph [0081]: “…Normally, a maintenance and repair unit 130 is run by a mechanic. So the mobile maintenance and repair unit 130 is able to carry out proper the maintenance and/or repair”;
In step b, the system 100 prioritizes selecting mobile repair units for bicycle repair requests (prioritizing, by the computing system, management of personal mobility vehicles) using criteria i, locations of a plurality of repair units in relation to the bicycle repair requests, where a closer repair unit in relation to the location of the bicycle repair request is prioritized (prioritizing, by the computing system, management of a first group of personal mobility vehicles in the geographic region over a second group of personal mobility vehicles in an additional geographic region).
Step b also includes notification to the mobile repair unit’s mechanic (notifications to dispatch the authorized personnel to manage the one or more personal mobility vehicles) and so is also prioritized in the same way that management of the bicycles is prioritized (notifications to dispatch the authorized personnel to manage the one or more personal mobility vehicles in the geographic region are prioritized over notifications to dispatch the authorized personnel to manage the personal mobility vehicles in the additional geographic region)).

Regarding claim 11, the claim limitations recite a system having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations, Konrardy further teaches: 
A system comprising: 
at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform: 
(Konrardy, FIG. 1A: (140); FIG. 2: (110/114), (204), (140);
Col 17, lines 13-20: “FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100 and the system 180. The mobile device 110 or on-board computer 114 may include… a user-input device (not shown), and/or, like the server 140, a controller 204…”;
Similar to the controller 155, the controller 204 may include a program memory 208, one or more microcontrollers or microprocessors (MP) 210, a RAM 212… The program memory 208 includes an operating system 226, a data storage 228, a plurality of software applications 230, and/or a plurality of software routines 240…”;
Col 17, lines 62-66: “The one or more processors 210 may be adapted and configured to execute any of one or more of the plurality of software applications 230 or any one or more of the plurality of software routines 240 residing in the program memory 204, in addition to other software applications…”;
Where the server and controller contain at least one processor (at least one processor), at least one memory (and a memory), and software applications and software routines to facilitate the following system that uses one or more vehicles in a geographic location to search for items of interest (storing instructions that, when executed by the at least one processor, cause the system to perform…)).

Regarding claim 12, the claim limitations recite a system having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above.

Regarding claim 16, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations, Konrardy further teaches: 
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform: 
(Konrardy, FIG. 1A: (140); FIG. 2: (110/114), (204), (140);
Col 17, lines 13-20: “FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100 and the system 180. The mobile device 110 or on-board computer 114 may include… a user-input device (not shown), and/or, like the server 140, a controller 204…”;
Col 17, lines 28-35: “Similar to the controller 155, the controller 204 may include a program memory 208, one or more microcontrollers or microprocessors (MP) 210, a RAM 212… The program memory 208 includes an operating system 226, a data storage 228, a plurality of software applications 230, and/or a plurality of software routines 240…”;
Col 17, lines 62-66: “The one or more processors 210 may be adapted and configured to execute any of one or more of the plurality of software applications 230 or any one or more of the plurality of software routines 240 residing in the program memory 204, in addition to other software applications…”;
Col 73, lines 18-22: “Additionally, certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions. These may constitute either software (code embodied on a non-transitory, tangible machine-readable medium) or hardware”;
Where the server and controller contain at least one processor, at least one memory, and software applications and software routines (non-transitory computer-readable storage medium including instructions) to facilitate the following system that uses one or more vehicles in a geographic location to search for items of interest (that, when executed by at least one processor of a computing system, cause the computing system to perform…)).

Regarding claim 17, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above.

Claims 3, 4, 5, 13, 14, 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy, Taplan, and Xu as applied to claims 1, 11, and 16 above, and in further view of Bruhn.
Bruhn was first cited in a previous Office Action.
Regarding claim 3, Konrardy, Taplan, and Xu teach the computer implemented method of claim 1. Konrardy further teaches: 
wherein predicting the information describing the respective states of the plurality of personal mobility vehicles further comprises: 
determining, by the computing system, that a personal mobility vehicle is [obstructing pedestrian traffic] based at least in part on a determination by the one or more vehicles;
(Konrardy, FIG. 1A: (110), (114); FIG. 2: (110/114), (204); FIG. 10;
Col 57, lines 37-40: “FIG. 10 illustrates a flow diagram of an exemplary passive searching method 1000 for automatically searching an area for vehicles, people, or other items using sensor data from a plurality of autonomous vehicles…”;
Col 60, lines 21-27: “The sensor data may also be evaluated by the controller 204 to identify other nearby vehicles, equipment, or items within the vehicle environment. For example, the controller 204 may identify… bicycles… from the sensor data”;
Col 60, lines 39-50: “At block 1012, the controller 204 may determine whether the sensor data matches the search criteria. In some embodiments, this may include determining whether each of a plurality of intermediate information items meets one or more distinct criteria of the search criteria. For example, the controller 204 may determine… vehicle descriptions (e.g., make, model, color, condition, etc.), equipment descriptions, or other types of criteria”;
Where the condition of the located bicycles consists of (predicting the information describing the respective states of the plurality of personal mobility vehicles further comprises) determining a vehicle description (determining, by the computing system, that a personal mobility vehicle is […]) by the on-board controller (based at least in part on a determination by the one or more vehicles)).

The combination of Konrardy, Taplan, and Xu does not explicitly teach determining, by the computing system, that a personal mobility vehicle is obstructing pedestrian traffic […] and associating, by the computing system, the personal mobility vehicle with a nuisance state. 

However, in the same field of endeavor, Bruhn teaches:
determining, by the computing system, that a personal mobility vehicle is obstructing pedestrian traffic […]; and 
(Bruhn, FIG. 1: (105), (110), (120), (130); FIG. 2A-C; FIG. 3;
The dockless PTV usage tracking system 105 can include some or all of… a location capture device 110, a location characterization processor 120, a parking arbitration processor 130… the location capture device 110 can obtain location data from at least one sensor indicating a parked location of one of the PTVs 106 of a fleet of shared PTVs 106. The captured location data can indicate where a particular PTV 106 is parked… such as one or more images of the environment (e.g., the sidewalk, etc.) in which the PTV 106 is parked... ”;
Paragraph [0031]: “Embodiments of the parking arbitration processor 130 can be in communication with the location characterization processor 120 and can compute an arbitration determination indicating whether the set of parked location attributes meets a set of acceptance criteria 137… In some implementations, the acceptance criteria 137 includes one or more regulatory (e.g., legal) driven criteria. For example… regulations (e.g., the Americans with Disabilities Act (ADA), etc.) can prohibit or discourage parking of a PTV 106 in a manner that blocks pedestrian zones (e.g., the Americans with Disabilities Act (ADA) requires at least five feet of clearance around a PTV 106 parked on a sidewalk)”;
Where the tracking system determines (determining, by the computing system) that a personal transport vehicles does not have sufficient clearance around it (that a personal mobility vehicle is obstructing pedestrian traffic))

associating, by the computing system, the personal mobility vehicle with a nuisance state.
(Bruhn, FIG. 1: (105), (110), (120);
Paragraph [0029]: “Embodiments of the location characterization processor 120 can be in communication with the location capture device 110 and can compute a set of parked location attributes in accordance with the location data… the computed parked location attributes can indicate any desired information about the PTV 106 and/or its surrounding environment, such as an obstruction status of the PTV 106 (e.g., how much clearance is left around one or more sides of the parked PTV 106, whether there are any nearby obstructions, etc.)”;
Where the location characterization processor computes (associating, by the computing system,) parked location attributes and assigns the personal transport vehicle an obstruction status (the personal mobility vehicle with a nuisance state) if there is not enough room, i.e. there is less than the five feet of clearance required by the arbitration processor which implements regulations allowing clearance for Americans with disabilities).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the computer implemented method of Konrardy, Taplan, and Xu with the feature of assigning a nuisance state to the objects of interest (personal mobility vehicles) of Bruhn because “While dockless PTV services are typically more convenient to consumers than their docked counterparts, certain concerns have tended to limit the availability and desirability of such services. For example, consumers often park the PTVs in undesirable locations, such as laid down in the middle of a sidewalk, or in a location that is generally inconvenient to other consumers” (Bruhn, Paragraph [0019]).

Regarding claim 4, Konrardy, Taplan, and Xu teach the computer-implemented method of claim 1. Konrardy further teaches: 
wherein predicting the information describing the respective states of the plurality of personal mobility vehicles further comprises: 
determining, by the computing system, that a personal mobility vehicle is [obstructing road traffic] based at least in part on a determination by the one or more vehicles; and 
(Konrardy, FIG. 1A: (110), (114); FIG. 2: (110/114), (204); FIG. 10;
Col 57, lines 37-40: “FIG. 10 illustrates a flow diagram of an exemplary passive searching method 1000 for automatically searching an area for vehicles, people, or other items using sensor data from a plurality of autonomous vehicles…”;
Col 60, lines 21-27: “The sensor data may also be evaluated by the controller 204 to identify other nearby vehicles, equipment, or items within the vehicle environment. For example, the controller 204 may identify… bicycles… from the sensor data”;
Col 60, lines 39-50: “At block 1012, the controller 204 may determine whether the sensor data matches the search criteria. In some embodiments, this may include determining whether each of a plurality of intermediate information items meets one or more distinct criteria of the search criteria. For example, the controller 204 may determine… vehicle descriptions (e.g., make, model, color, condition, etc.), equipment descriptions, or other types of criteria”;
predicting the information describing the respective states of the plurality of personal mobility vehicles further comprises) determining a vehicle description (determining, by the computing system, that a personal mobility vehicle is […]) by the on-board controller (based at least in part on a determination by the one or more vehicles)).

The combination of Konrardy, Taplan, and Xu does not explicitly teach determining, by the computing system, that a personal mobility vehicle is obstructing road traffic […] and associating, by the computing system, the personal mobility vehicle with a hazard state.

However, in the same field of endeavor, Bruhn teaches:
determining, by the computing system, that a personal mobility vehicle is obstructing road traffic […]; and 
(Bruhn, FIG. 1: (105), (110), (120), (130); FIG. 2A-C; FIG. 3;
Paragraph [0027]: “The dockless PTV usage tracking system 105 can include some or all of… a location capture device 110, a location characterization processor 120, a parking arbitration processor 130… the location capture device 110 can obtain location data from at least one sensor indicating a parked location of one of the PTVs 106 of a fleet of shared PTVs 106. The captured location data can indicate where a particular PTV 106 is parked in relation to geospatial coordinates, mapping data (e.g., a street map), or the like…”;
Paragraph [0031]: “Embodiments of the parking arbitration processor 130 can be in communication with the location characterization processor 120 and can compute an arbitration determination indicating whether the set of parked location attributes meets a set of acceptance criteria 137… The acceptance criteria 137 can include any predetermined set of criteria for which an automated objective determination can be made to determine whether the PTV 106 is parked in an acceptable location… For example, some regulations can prohibit or discourage parking of a PTV 106 in a manner that blocks other vehicle travel…”;
Where the tracking system determines (determining, by the computing system,) where the personal transportation vehicle is parked with relation to a street map i.e. in a street, and the arbitration processor enforces regulations such as discouraging parking that a personal mobility vehicle is obstructing road traffic))

associating, by the computing system, the personal mobility vehicle with a hazard state.
(Bruhn, FIG. 1: (105), (110), (120);
Paragraph [0029]: “Embodiments of the location characterization processor 120 can be in communication with the location capture device 110 and can compute a set of parked location attributes in accordance with the location data… the computed parked location attributes can indicate any desired information about the PTV 106 and/or its surrounding environment, such as… an accessibility status of the PTV 106 (e.g., whether it is parked in a publicly accessible location)”;
Paragraph [0031]: “Embodiments of the parking arbitration processor 130 can be in communication with the location characterization processor 120 and can compute an arbitration determination indicating whether the set of parked location attributes meets a set of acceptance criteria 137… The acceptance criteria 137 can include any predetermined set of criteria for which an automated objective determination can be made to determine whether the PTV 106 is parked in an acceptable location. In some embodiments, the goal of the acceptance criteria 137 is to support a binary type of decision (e.g., the parked location is acceptable or unacceptable)… In some implementations, the acceptance criteria 137 includes one or more regulatory (e.g., legal) driven criteria. For example, some regulations can prohibit or discourage parking of a PTV 106 in a manner that blocks other vehicle travel…”;
Where the location characterization processor computes parked location attributes and determines an accessibility status of the personal transport vehicle, which would be inaccessible if parked in a street and the parking arbitration processor determines the parking is unacceptable if parking blocks other vehicles, either of which equates to an assigned “hazard state” (associating, by the computing system, the personal mobility vehicle with a hazard state)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the computer-implemented method of Konrardy, Taplan, and Xu with the feature of assigning a hazard state to the objects of interest (personal mobility vehicles) of Bruhn because “While dockless PTV services are typically more convenient to consumers than their docked counterparts, certain concerns have tended to limit the availability and desirability of such services. For example, consumers often park the PTVs in undesirable locations, such as laid down in the middle of a sidewalk, or in a location that is generally inconvenient to other consumers” (Bruhn, Paragraph [0019]).

Regarding claim 5, Konrardy, Taplan, and Xu teach the computer-implemented method of claim 1. Konrardy further teaches: 
wherein predicting the information describing the respective states of the plurality of personal mobility vehicles further comprises: 
determining, by the computing system, that a personal mobility vehicle is [damaged] based at least in part on a determination by the one or more vehicles; and 
(Konrardy, FIG. 1A: (110), (114); FIG. 2: (110/114), (204); FIG. 10;
Col 57, lines 37-40: “FIG. 10 illustrates a flow diagram of an exemplary passive searching method 1000 for automatically searching an area for vehicles, people, or other items using sensor data from a plurality of autonomous vehicles…”;
Col 60, lines 21-27: “The sensor data may also be evaluated by the controller 204 to identify other nearby vehicles, equipment, or items within the vehicle environment. For example, the controller 204 may identify… bicycles… from the sensor data”;
Col 60, lines 39-50: “At block 1012, the controller 204 may determine whether the sensor data matches the search criteria. In some embodiments, this may include determining whether each of a plurality of intermediate information items meets one or more distinct criteria of the search criteria. For example, the controller 204 may determine… vehicle descriptions (e.g., make, model, color, condition, etc.), equipment descriptions, or other types of criteria”;
Where the condition of the located bicycles consists of (predicting the information describing the respective states of the plurality of personal mobility vehicles further comprises) determining a vehicle description (determining, by the computing system, that a personal mobility vehicle is […]) by the on-board controller (based at least in part on a determination by the one or more vehicles)).

determining, by the computing system, that a personal mobility vehicle is damaged […] and associating, by the computing system, the personal mobility vehicle with an inoperable state.

However, in the same field of endeavor, Bruhn teaches:
determining, by the computing system, that a personal mobility vehicle is damaged […]; and 
(Bruhn, FIG. 1: (105), (110), (120), (130); FIG. 2A-C; FIG. 3;
Paragraph [0027]: “The dockless PTV usage tracking system 105 can include some or all of… a location capture device 110, a location characterization processor 120, a parking arbitration processor 130… Embodiments of the location capture device 110 can obtain location data from at least one sensor indicating a parked location of one of the PTVs 106 of a fleet of shared PTVs 106. The captured location data can indicate… information about the state of the PTV 106, such as… its condition (e.g., whether it appears to be dirty, broken, etc.), and/or other such information”;
Where the tracking system determines (determining, by the computing system,) where the personal transportation vehicle is parked and if the personal transportation vehicle is broken (that a personal mobility vehicle is damaged))

associating, by the computing system, the personal mobility vehicle with an inoperable state.
(Bruhn, FIG. 1: (105), (110), (120);
Paragraph [0029]: “Embodiments of the location characterization processor 120 can be in communication with the location capture device 110 and can compute a set of parked location attributes in accordance with the location data… the computed parked location attributes can indicate any desired information about the PTV 106 and/or its surrounding environment, such as an operability status of the PTV 106 (e.g., whether maintenance is needed, there is a flat tire, the PTV 106 is excessively dirty, etc.)…”;
Where the location characterization processor computes (associating, by the computing system,) parked location attributes and determines an operability status of the personal transport vehicle which would be inoperable if maintenance is needed (the personal mobility vehicle with an inoperable state)).

docking stations can provide… relatively simple inventory and maintenance tracking and management (e.g., by having a limited number of location to which personnel are dispatched for checking, servicing, replacing, and/or otherwise interacting with PTV inventory… However, reliance on docking stations can also cause certain limitations. For example, installation of docking stations can tend to involve appreciable space, logistics, and expense, such that availability of docking stations to consumers tends to be limited. Accordingly, it is common for the pickup and/or drop-off location of docked personal transport vehicles to be inconvenient to consumers, thereby appreciably limiting use and desirability of such docked PTV services…” (Bruhn, Paragraph [0018]).

Regarding claim 13, the claim limitations recite a system having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above.

Regarding claim 14, the claim limitations recite a system having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above.

Regarding claim 15, the claim limitations recite a system having limitations similar to those of claim 5 and therefore is rejected on the same basis, as outlined above.

Regarding claim 18, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above.


Regarding claim 19, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above.

Regarding claim 20, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 5 and therefore is rejected on the same basis, as outlined above.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy, Taplan, and Xu as applied to claim 1 above, and in further view of Audet. 
Audet was first cited in a previous Office Action. 
Regarding claim 8, Konrardy, Taplan, and Xu teach the computer-implemented method of claim 1. The combination of Konrardy, Taplan, and Xu fails to teach determining, by the computing system, a utilization metric measuring utilizati2n of the plurality of personal mobility vehicles in the geographic region. 

However, in the same field of endeavor, Audet teaches: 
determining, by the computing system, a utilization metric measuring utilization of the plurality of personal mobility vehicles in the geographic region.
(Audet, FIG. 7: (14); FIG. 9; FIG. 13; 
Paragraph [0061]: “Geographical localization functions 33 of the mobile phone 32 can be used to locate the vehicle 17 and provide the information to the network 20. FIG. 7 illustrates… A series of vehicle presence sensors 220 adapted to recognize a vehicle 17 secured in an associated dock 16, or present on a parking space, is connected to the station 12… The vehicle presence sensor 220 is further adapted to send a corresponding signal to the station 12 that will be transmitted to the server 14… )”;
Paragraph [0068]: “Turning to FIG. 9 illustrating an exemplary process to determine a vehicle rental cost in function of the number of vehicles 17 docked in stations 12… The exemplary embodiment goes as follows: The number of vehicles 17 in stations 12 is evaluated 250 and past use data of vehicles 17, 252, is analyzed to determine 254 where the most critical needs are among the stations 12 (past use data is stored in the historical data memory 240 illustrated in FIG. 7). The system determines which stations 12 have too little units therein to meet the "departure" demand and which stations 12 have too much vehicles 17 therein to meet the "arrival" demand… ”;
Where the server and memory determines (determining, by the computing system,) a utilization metric of vehicles (a utilization metric measuring utilization of the plurality of personal mobility vehicles) at various stations (in the geographic region) at 254 based on current vehicle inventory at each station and past use data of vehicles).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the computer-implemented method of Konrardy, Taplan, and Xu with the feature of determining a utilization metric in a geographic area of Audet because “… some stations 12 are very popular as arrival stations 12 while other stations 12 are very popular departure stations 12. This causes a problem because the most popular departure stations 12 are often empty of vehicles 17 and most popular arrival stations 12 are often full of vehicles 17. Vehicles 17 need to be manually redistributed to ensure minimum service is offered from and to each station 12… A team with an adapted vehicle (truck and trailer in the case of bikes) redistributes the vehicles 17 among stations 12” (Audet, Paragraph [0065]).

Regarding claim 9, Konrardy, Taplan, Xu, and Audet teach the computer-implemented method of claim 8. Audet further teaches: 
providing, by the computing system, a notification to dispatch the authorized personnel to pre-position one or more additional personal mobility vehicles in the geographic region based at least in part on the utilization metric.
(Audet, FIG. 7: (14); FIG. 9: (262); FIG. 13; 
Paragraph [0061]: “Geographical localization functions 33 of the mobile phone 32 can be used to locate the vehicle 17 and provide the information to the network 20. FIG. 7 illustrates… A series of vehicle presence sensors 220 adapted to recognize a vehicle 17 secured in an associated dock 16, or present on a parking space, is connected to the station 12… The vehicle presence sensor 220 is further adapted to send a corresponding signal to the station 12 that will be transmitted to the server 14… )”;
Paragraph [0068]: “Turning to FIG. 9 illustrating an exemplary process to… improve the repartition of vehicles 17 among stations 12. The exemplary embodiment goes as follows: The number of vehicles 17 in stations 12 is evaluated 250 and past use data of vehicles 17, 252, is analyzed to determine 254 where the most critical needs are among the stations 12 (past use data is stored in the historical data memory 240 illustrated in FIG. 7). The system determines which stations 12 have too little units therein to meet the "departure" demand and which stations 12 have too much vehicles 17 therein to meet the "arrival" demand. Preferred destination stations 12 are identified and "arrival based" vehicle rental cost are established 256 to influence renters (user of a rented vehicle 17) to use preferred destination stations 12 as arrival stations 12… ”;
Paragraph [0069]: “Still referring to FIG. 9, the renter identifies the desired destination (or arrival) station 12… the system then proposes alternate destination stations 12, 262, with associated advantageous rental cost or reward points… The renter selects the destination station 266… The renter pays for the rental cost 270 and rents the vehicle 17, 272, to use the vehicle 17”;
Where the server and memory determines (providing, by the computing system,) a utilization metric of various stations (geographic locations) at 254 and renters are incentivized, i.e. notified via proposed incentives and dispatched (a notification to dispatch the authorized personnel) to use preferred destination stations as arrivals stations (to pre-position one or more additional personal mobility vehicles in the geographic region) to allocate vehicles at stations that require more vehicles due to high use as a departure station (based at least in part on the utilization metric)).

Regarding claim 10, Konrardy, Taplan, Xu, and Audet teach the computer-implemented method of claim 8. Audet further teaches: 
providing, by the computing system, a notification to dispatch the authorized personnel to remove one or more personal mobility vehicles from the geographic region based at least in part on the utilization metric.
(Audet, FIG. 7: (14); FIG. 9: (264); FIG. 13;
Paragraph [0061]: “Geographical localization functions 33 of the mobile phone 32 can be used to locate the vehicle 17 and provide the information to the network 20. FIG. 7 illustrates… A series of vehicle presence sensors 220 adapted to recognize a vehicle 17 secured in an associated dock 16, or present on a parking space, is connected to the station 12… The vehicle presence sensor 220 is further adapted to send a corresponding signal to the station 12 that will be transmitted to the server 14… )”;
Paragraph [0068]: “Turning to FIG. 9 illustrating an exemplary process to… improve the repartition of vehicles 17 among stations 12. The exemplary embodiment goes as follows: The number of vehicles 17 in stations 12 is evaluated 250 and past use data of vehicles 17, 252, is analyzed to determine 254 where the most critical needs are among the stations 12 (past use data is stored in the historical data memory 240 illustrated in FIG. 7). The system determines which stations 12 have too little units therein to meet the "departure" demand and which stations 12 have too much vehicles 17 therein to meet the "arrival" demand… in the goal of freeing some docks 16 in stations 12 where docks 16 are too crowded and are historically known to be popular "arrival stations", advantageous departure based rental cost are established 258 to incitate renters to rent vehicles 17 from these stations 12”;
Paragraph [0069]: “Still referring to FIG. 9, the renter identifies the desired destination (or arrival) station 12, 260 (the departure station 12 is known if the renter rents a vehicle 17 from a station 12). The system then proposes alternate… departure stations 12, 264, with associated advantageous rental cost. The renter selects… the departure station 268 (because a renter can decide to take a vehicle 17 from a preferred departure stations 12… The renter pays for the rental cost 270 and rents the vehicle 17, 272, to use the vehicle 17… ”;
Where the server and memory determine (providing, by the computing system,) a utilization metric of various stations (geographic locations) at 254 and renters are incentivized, i.e. notified via proposed incentives and dispatched (a notification to dispatch the authorized personnel) to use alternate departure stations to remove vehicles at stations (to remove one or more personal mobility vehicles from the geographic region) that have too many vehicles due to high use as an arrival station (based at least in part on the utilization metric)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liang et al. (PGPub No US 2020/0025935 A1) teaches systems and methods to implement improved detection of objects in three-dimensional (3D) space. More particularly, an improved 3D object detection system can exploit continuous fusion of multiple sensors such as lidar, camera data, and/or integrated geographic prior map data to enhance effectiveness and robustness of object detection in applications such as autonomous driving. The object detection system uses a machine-learned detector model to identify objects such as bicycles within a map. 
Nakano et al. (PGPub No US 2019/0005726 A1) teaches a display system for use in a mobile body includes an acquisition unit that acquires detection information of at least one detection object that exists in a target space, a display unit that displays a virtual image in the target space, and a controller that controls display of the display unit. The detection system uses a machine learning model to process image data from a camera and lidar data to distinguish the kind of detected object, assigning attributes, i.e. classifications of objects such as a bicycle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668